EXHIBIT 10.32
EIGHTH AMENDMENT TO THE ESCO TECHNOLOGIES INC.
PERFORMANCE COMPENSATION PLAN FOR CORPORATE, SUBSIDIARY
AND DIVISION OFFICERS AND KEY MANAGERS
WHEREAS, ESCO Technologies Inc. (“Company”) adopted the ESCO Technologies Inc.
Performance Compensation Plan for Corporate, Subsidiary and Division Officers
and Key Managers (“Plan”); and
WHEREAS, pursuant to Section X, the Plan may be amended by action of the Human
Resources and Compensation Committee (“Committee”) of the Board of Directors of
the Company; and
WHEREAS, the Committee desires to amend the Plan in accordance with the
Compensation Recovery Policy adopted by the Committee;
NOW, THEREFORE, effective as of November 11, 2010, the Plan is amended by adding
the following new Section XII at the end thereof:
     XII. Covenants.
     In the event a Participant, during the period commencing with the payment
of any Performance Compensation Award and ending two (2) years after receipt of
such payment but in any event at all times during the term of employment:
     (a) as an individual or as a partner, employee, agent, advisor, consultant
or in any other capacity of or to any person, firm, corporation or other entity,
directly or indirectly, carries on any business or becomes involved in any
business activity, which is (i) competitive with the business of the Company (or
any affiliate of the Company), as presently conducted and as said business may
evolve in the ordinary course, and (ii) a business or business activity in which
the Participant is engaged in the course of the Participant’s employment with
the Company (or any affiliate of the Company);
     (b) as an individual or as a partner, employee, agent, advisor, consultant
or in any other capacity of or to any person, firm, corporation or other entity,
directly or indirectly, recruits, solicits or hires, or assists anyone else in
recruiting, soliciting or hiring, any employee of the Company (or any affiliate
of the Company), for employment with any competitor of the Company;
     (c) induces or attempts to induce, or assists anyone else to induce or
attempt to induce, any customer of the Company (or any affiliate of the
Company), to discontinue its business with the Company (or with any affiliate of
the Company),
     (d) engages in the unauthorized use or disclosure of confidential
information or trade secrets of the Company or its affiliates resulting in harm
to the Company or its affiliates; or
     (e) engages in intentional misconduct resulting in a financial restatement
or in an increase in the Participant’s incentive or equity compensation (such

 



--------------------------------------------------------------------------------



 



conduct described in a-e above referred to herein as “Misconduct”).
The Company shall be entitled to recover from the Participant any Performance
Compensation Awards paid to the Participant during any period for which
restatement of the Company’s financials is required in the event of Misconduct
described in e above but not to exceed three years and for a three-year period
preceding such Misconduct or preceding the Company’s discovery of such
Misconduct in the case of Misconduct described in a-d above. The Committee shall
have sole discretion in determining the amount that shall be recovered from the
Participant under this Section XII provided that to the extent Performance
Compensation Awards have been recovered by the Company under the Company’s Dodd
Frank Act Recovery Policy such amounts shall not be recoverable pursuant to this
Policy.
        .
IN WITNESS WHEREOF, the foregoing Amendment was adopted on the 11th day of
November, 2010.

 